FOURTH MODIFICATION OF AMENDED AND RESTATED
SECURED REVOLVING LINE OF CREDIT AND SECURITY
AGREEMENT AND OTHER LOAN DOCUMENTS



         THIS FOURTH MODIFICATION OF AMENDED AND RESTATED SECURED REVOLVING LINE
OF CREDIT AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS (the “Modification”)
is effective as of the 1st day of July, 2001, by and between COMMERCIAL NET
LEASE REALTY, INC., a Maryland corporation (“Lender”), whose address is 450
South Orange Avenue, Suite 900, Orlando, Florida 32801, and COMMERCIAL NET LEASE
REALTY SERVICES, INC., a Maryland corporation (“Borrower”), whose address is 450
South Orange Avenue, Suite 900, Orlando, Florida 32801;

W I T N E S S E T H:

         WHEREAS, Borrower is indebted to Lender as evidenced by that certain
Replacement Promissory Note by Borrower in favor of Lender, in the original
principal amount of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000.00),
effective as of May 1, 1999, as such debt was renewed and increased under that
certain Renewal Promissory Note, in the original principal amount of FIFTY
MILLION AND NO/100 DOLLARS ($50,000,000.00), effective as of April 1, 2000, and
further renewed and increased under that certain Second Renewal Promissory Note,
in the original principal amount of SIXTY FIVE MILLION AND NO/100 DOLLARS
($65,000,000.00), effective as of October 1, 2000, and that certain Third
Renewal Promissory Note, in the principal amount of EIGHTY FIVE MILLION AND
NO/100 DOLLARS ($85,000,000.00), effective as of April 1, 2001 (the “Third
Renewal Note”), and otherwise, pursuant to that certain Amended and Restated
Secured Revolving Line of Credit and Security Agreement, effective as of May 1,
1999, as modified by that certain Modification of Amended and Restated Secured
Revolving Line of Credit and Security Agreement and Other Loan Documents,
effective as of April 1, 2000, and that certain Second Modification of Amended
and Restated Secured Revolving Line of Credit and Security Agreement and Other
Loan Documents, effective as of October 1, 2000, and that certain Third
Modification of Amended and Restated Secured Revolving Line of Credit and
Security Agreement and Other Loan Documents, effective as of April 1, 2001
(collectively, the “Agreement”);

        WHEREAS, the Third Renewal Note is secured by certain properties of
Borrower under certain other Loan Documents, as defined under the Agreement (the
“Loan Documents”); and

        WHEREAS, Borrower and Lender have agreed to modify the Agreement and the
Loan Documents upon the terms and conditions hereinafter set forth.

        NOW THEREFORE, in consideration of the premises hereof, and the mutual
covenants contained herein, and of the sum of TEN AND NO/100 DOLLARS ($10.00) in
hand paid by Borrower to Lender, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:



1

1.         Recitals. All of the foregoing recitations are true and correct and
are hereby incorporated herein and made a part hereof.

2.         Maturity Date. The Revolving Credit Maturity Date as defined under
Section 1.1 of the Agreement is hereby changed to October 31, 2003.

3.         Miscellaneous. Except as expressly set forth by this Modification,
the Agreement and the Loan Documents shall remain in full force and effect, in
strict accordance with the terms thereof. The Agreement, as modified by this
Modification, shall bind and inure to the benefit of, the representatives,
successors and assigns of the parties of this Modification.




[SIGNATURES ON NEXT PAGE]





2





        IN WITNESS WHEREOF, the parties to this Modification have executed this
Modification in a manner and form sufficient to bind them as of the day and year
first above written.

        COMMERCIAL NET LEASE REALTY,
      INC., a Maryland corporation


      By: ______________________________
            Kevin B. Habicht,
            Executive Vice President



(Corporate Seal)




        COMMERCIAL NET LEASE REALTY,
      SERVICES, INC., a Maryland corporation


      By: ______________________________
            Kevin B. Habicht,
            Executive Vice President



(Corporate Seal)





3


STATE OF _________________
COUNTY OF _______________


          The foregoing Fourth Modification of Amended and Restated Secured
Revolving Line of Credit and Security Agreement and Other Loan Documents,
effective as of July 1, 2001, by and between Commercial Net Lease Realty
Services, Inc., a Maryland corporation and Commercial Net Lease Realty, Inc., a
Maryland corporation (“CNLR”)was acknowledged before me this _____ day of
__________, 2001, by Kevin B. Habicht, as Executive Vice President of CNLR, who
is personally known to me.

  NOTARY PUBLIC

Print Name: ______________________________
Commission No.:__________________________
My Commission Expires:____________________





STATE OF _________________
COUNTY OF _______________


          The foregoing Fourth Modification of Amended and Restated Secured
Revolving Line of Credit and Security Agreement and Other Loan Documents,
effective as of July 1, 2001, by and between Commercial Net Lease Realty
Services, Inc., a Maryland corporation (“CNLRS”) and Commercial Net Lease
Realty, Inc., a Maryland corporation was acknowledged before me this _____ day
of __________, 2001, by Kevin B. Habicht, as Executive Vice President of CNLRS,
who is personally known to me or who has produced
________________________________ as identification.

  NOTARY PUBLIC

Print Name: ______________________________
Commission No.:__________________________
My Commission Expires:____________________





4